Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the Species of Fig. 1, claims 1-4 in the reply filed on January 12, 2021 is acknowledged.
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egitto et al. (U.S.P. 7,511,518).
 	As to claim 1, Egitto et al. discloses, in Fig. 27, a probe card (i.e., interposer for electrically connecting to other device), comprising: a first dielectric layer (35) disposed 

    PNG
    media_image1.png
    497
    801
    media_image1.png
    Greyscale

(35) away from the second dielectric layer (33) has a first degree of flatness, a second surface of the second dielectric layer (33) away from the first dielectric layer (35) has a second degree of flatness, the first degree of flatness is less than the second degree of flatness. Egitto et al. does not explicitly disclose the first and second dielectric layers as a space transformer and a printed circuit board. However, the space transformer serves to translate the chip’s higher density pattern of contacts to the less dense, wider space .
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egitto et al. (U.S.P. 7,511,518) in view of Zhang et al. (U.S.P. 9,385,098).
 	As to claims 3, Egitto et al. discloses all of the limitations in the claims except for at least two of the first end surfaces/second end surfaces have different distances from the space transformer/the printed circuit board. Zhang et al. discloses, in Figs. 2B and 3B, at least two of first end surfaces (360, Fig. 3B)/second end surfaces (240, Fig. 2B) have different distances from a space transformer (350)/a printed circuit board (220). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Egitto et al. by providing the variable heights of the first end surfaces and the second end surfaces on the space transformer and the printed circuit board as taught by Zhang et al. in order to compensate for the loss of coplanarity between the two connecting substrates.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867